Interim Decision #2248

MATTER OF ANNANG
In Visa Petition Proceedings
A-20109051

Decided by Board December 10, 1978
(1) In visa petition proceedings, the law of a foreign country is a question of fact
which must be proved by the petitioner if he relies on it to establish eligibility
for an immigration benefit.
(2) Customary marriages are recognized in Ghana; the essential elements of
every such customary marriage are: (a) consent by the two parties that they
live together as man and wife; (b) consent by the family of the man that he
should have the woman as his wife; (c) consent by the woman's family that she
should have the man as her husband, and (d) consummation of the marriage
by cohabitation.

ON BEHALF OF SERVICE:

ON BEHALF OF PETITIONER;

Pro se

David L. Milhollan
Appellate Trial Attorney

The petitioner, a lawful permanent resident alien, applied for
preference classification for the beneficiary as his unmarried son
under section 203(aX2) of the Immigration and Nationality Act. In
a decision dated July 31, 1973, the District Director denied the
petition on the ground that the beneficiary was illegitimate at
birth and no evidence showing his legitimation was presented. The
petitioner appeals from this decision. The appeal will be dismissed.
The beneficiary is a citizen of Ghana who was born in that
country in 1966 and is presently residing there. The petitioner
contends that the beneficiary is his legitimate child from birth, the
issue of a valid customary marriage in Ghana between the petitioner and the beneficiary's mother, which has since been dissolved. However, in the visa petition submitted on behalf of the
beneficiary, the section which gives information as to the petitioner's marital status indicates that he was married in 1969, and
contains the response "none" in regard to the number of his prior
marriages. We also note that the beneficiary's birth and baptismal
certificates refer to his mother by her maiden name, Cecilia Mann.
In visa petition proceedings, the burden of establishing eligibility for the benefits sought under the immigration laws rests upon
502

Interim Decision #2248
the petitioner, Matter of Yee, 11 I. & N. Dec. 27 (B IA 1964). In such
proceedings, the law of a foreign country is a queition of fact
which must be proved by the petitioner if he relies on it to
establish eligibility for an immigrhtion benefit. On this appeal, the
petitioner's assertions benefit. On this appeal, the petitioner's
assertions as to the validity of his claimed customary marriage in
Ghana are unsupported by documentary or other competent evidence. Thus, he has failed to meet his burden of proof.
According to a report prepared for us by the Library of
Congress on October 19, 1973, customary marriages are recognized
in Ghana. The report states that the essential elements of every
customary marriage are: (a) consent by the two parties that they
live together as man and wife; (b) consent by the family of the man
that he should have the woman as his wife; (c) consent by the

woman's family that she should have the man as her husband;
and (d) consummation of the marraige by cohabitation. The consent referred to may be actual or constructive, and is usually
indicated by the performance of certain rites or customs.
The petitioner has offered no evidence to establish compliance
with any of the foregoing requirements. Accordingly, we shall
affirm the District Director's decision and dismiss the appeal.

ORDER: The appeal is dismissed.

503

